DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with John Posa on 4/2/2021.

The application has been amended as follows: 
In the Claims:
Replaced claim 1 with - - 
1. (Currently Amended) A reconfigurable electronic musical instrument, comprising: 
an instrument body having a front surface, a back surface, and an outer edge defining a silhouette; 
a set of strings overlying a portion of the front surface of the body; 
a cavity accessible through the back surface of the body;
at least one pickup module having a front surface, a back surface and a peripheral side wall;
wherein the front surface of the pickup module includes an electrical pickup operative to convert string vibrations into an electrical signal;
wherein the pickup module is configured to be removably received within the cavity of the body such that the electrical pickup is proximate to the strings, and wherein the strings are not disturbed when the pickup module is received within, or removed from, the cavity;

a control module configured for removable attachment to the body, the control module including one or more control or signal-processing devices and a signal output device; 
wherein the control module includes a second electrical connector disposed on the control module and configured to mate with the first electrical connector disposed on the pickup module, with the first and second electrical connectors being mechanically aligned such that an electrical connection is automatically established between the pickup module and the control module when the control module is attached to the body and the pickup module is received within the cavity of the body;
and
wherein the control module includes an outer edge that forms a portion of the silhouette of the body when the control module is attachment thereto. - -

Cancelled claim 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063.  The examiner can normally be reached on M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







MTF
4/2/2021
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837